DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see  remarks and amendments, filed on 6/4/2021 with respect to claims 1-8, 11-15, 17-21 have been fully considered and are persuasive.  The rejections under  35 USC 102 and 35 USC 103 has been withdrawn. 

Election/Restrictions

Claim 1 is allowable. The restriction requirement among the species, as set forth in the Office action mailed on  3/4/2021, has been reconsidered in view of the allowable nature of claims 1 to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/29/2020 is withdrawn.  Claims 9, 10 are rejoined.  
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-15 and 17-21 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that “An accelerating apparatus, comprising: a plurality of acceleration cavity units including a plurality of acceleration cavities, each of the plurality of acceleration cavity units being configured to accelerate a radiation beam passing through an acceleration cavity; and a plurality of coupling cavity units each of which includes a coupling cavity, two adjacent acceleration cavities being electromagnetically coupled via the coupling cavity, wherein the plurality of acceleration cavity units that each is configured with at least two holes therein includes continuously varying curvatures; and wherein an angle between a central axis of the each of at least a portion of the plurality of holes and a central axis of one of the plurality has a plurality of holes each of which is configured to be in fluidic communication with the corresponding coupling cavity; an edge region of each of at least a portion of the plurality of holes of acceleration cavity units that the each of at least a portion of the plurality of holes is located in a range from 30 degrees to 90 degrees. Hence, claim 1 and depending claims 2 to 15 are allowed.

Referring to the claim 17 the closest prior art of record fails to teach or reasonably suggest, An accelerating apparatus, comprising a plurality of acceleration cavity units including a plurality of acceleration cavities, each of the plurality of acceleration cavity units being configured to accelerate a radiation beam passing through an acceleration cavity; and a plurality of coupling cavity units each of which includes a coupling cavity, two adjacent acceleration cavities being electromagnetically coupled via the coupling cavity, wherein the plurality of acceleration cavity units that each is configured with at least two holes ;  an edge region of each of at least a portion of the plurality of holes is configured with a chamfer; and wherein an angle between a central axis of the each of at least a portion of the plurality of holes and a central axis of one of the plurality of acceleration cavity units that the each of at least a portion of the plurality of holes is located in a range from 30 degrees to 90 degrees.  Hence, claim 17 and depending claims 18-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 9, 10 which are previously with drawn have been rejoined.
Claims 1-15 and 17-20 are allowed.
Claim 16 has been cancelled by application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        7/17/2021